Case 0:18-cv-62485-WPD Document 29 Entered on FLSD Docket 08/19/2019 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                Case Number: 0:18-cv-62485-WPD

  ALEXANDER JOHNSON,

         Plaintiff,

  vs.

  OCEAN PLAZA 625, LLC
  d/b/a Premiere Hotel,

        Defendant.
  ______________________________________________________________________________

                                     ORDER OF DISMISSAL

         THIS CAUSE is before the Court on the Stipulation of Dismissal With Prejudice [DE 28]

  (the “Stipulation”), filed herein on August 16, 2019. The Court has carefully considered the

  Stipulation, and is otherwise fully advised in the premises.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.      The Stipulation [DE 28] is hereby GRANTED;

         2.      This action is DISMISSED with prejudice, with each party to bear its own costs

                 and fees except as otherwise agreed;

         3.      The Clerk is directed to CLOSE this case and DENY any pending motions as

                 moot.

         DONE AND ORDERED in Chambers in Fort Lauderdale, Broward County, Florida this

  16th day of August, 2019.
Case 0:18-cv-62485-WPD Document 29 Entered on FLSD Docket 08/19/2019 Page 2 of 2




  cc: all counsel of record
